Citation Nr: 0416439	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  94-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for fungus of the toe.

5.  Entitlement to service connection for a stomach 
disability.

6.  Entitlement to service connection for residuals of an 
injury to the left knee.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for temporomandibular 
joint syndrome.

9.  Entitlement to service connection for a left foot 
disability.

10.  Entitlement to service connection for myofascial pain 
syndrome.

11.  Entitlement to service connection for 
depression/anxiety.

12.  Entitlement to service connection for a urinary tract 
infection, also claimed as prostatitis. 

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 1992, the RO, in pertinent 
part, denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  In a rating decision dated in August 1995, the 
RO denied service connection for PTSD, hearing loss, a 
stomach disability, residuals of a knee injury, an eye 
disability, residuals of a urinary tract infection, 
temporomandibular joint syndrome, a left foot disability, 
myofascial pain syndrome and depression.  Service connection 
for tinnitus and residuals of a neck injury were denied by 
the RO in a December 1995 rating decision.  

This case was originally before the Board in August 1999, at 
which time it denied service connection for each disability 
in issue, as well as the claim for a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated December 21, 2000, granted a Joint 
Motion to Vacate and Remand in Part, and to Stay Further 
Proceedings, and vacated those parts of the Board's August 
1999 decision that denied service connection and a total 
rating based on individual unemployability due to service-
connected disability.  Subsequently, by decision dated in 
August 2001, the Board denied all the claims for service 
connection, except for tinnitus and residuals of a urinary 
tract infection.  The latter two issues were remanded, and 
the claim for a total rating based on individual 
unemployability due to service-connected disability was 
deferred.  

The veteran again filed an appeal with the Court which, by 
Order dated December 17, 2003, granted a Joint Motion for 
Remand and vacated those parts of the Board's August 2001 
decision that denied service connection.  

As noted in both previous Board decisions, the veteran has 
apparently raised a number of additional issues.  These 
consist of entitlement to service connection for residuals of 
carbon monoxide poisoning, substance abuse, dental disorders, 
and a psychiatric disability.  He asserts that these 
disabilities are secondary to his service-connected 
lumbosacral strain.  Since these matters have not been 
developed or certified for appeal, they are referred to the 
RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The Board acknowledges 
that by letter dated in August 2001, the RO sent the veteran 
a letter addressing the issues of service connection for 
tinnitus and a urinary tract infection, to include 
prostatitis, as well as the claim for a total rating based on 
individual unemployability due to service-connected 
disability.  This letter, however, is not sufficient to 
comply with the requirements of the law.  In any event, it 
only referred to these two issues and did not address any of 
the other issues in this case.

The Board also notes that in the REMAND portion of its 
December 2001 decision, the RO was directed, in pertinent 
part, to schedule VA examinations for tinnitus and residuals 
of a urinary tract infection.  The record shows that the 
examinations have not been conducted.

The Joint Motion dated in December 2003 refers to the fact 
that all records from the Social Security Administration have 
not been associated with the claims folder.  Although some 
Social Security Administration records are in the file, it 
appears that there may be other records that have not been 
procured.  Where VA has actual notice that the appellant is 
receiving disability benefits from the Social Security 
Administration, the duty to assist requires VA to obtain a 
copy of the decision and the supporting medical records upon 
which the award was based.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

In addition, the Board notes that the Court Orders in 
December 2000 and December 2003 directed that the VA comply 
with the VCAA.  As noted above, the VA has not done so.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO will advise the veteran and 
through his representative of what 
evidence would substantiate his claims in 
accordance with the provisions of the 
VCAA.  Contemporaneous with this 
advisement, the RO must request that the 
veteran furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for PTSD, bilateral hearing 
loss, the residuals of a neck injury, 
fungus of the toe, a stomach disability, 
the residuals of an injury to the left 
knee, an eye disability, 
temporomandibular joint syndrome, a left 
foot disability, myofascial pain 
syndrome, depression/anxiety, tinnitus or 
a urinary tract infection since his 
discharge from service, whose records 
have not been obtained.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran and which have 
not already been associated with the 
claims folder.

2.  The veteran should then be afforded 
VA audiology and genitourinary 
examinations to determine the nature and 
extent of any current tinnitus or urinary 
tract infection, to include prostatitis.  
The audiologist is requested to furnish 
an opinion concerning whether the veteran 
has tinnitus and, if so, if it is at 
least as likely as not related to noise 
exposure in service.  The urologist 
should specify whether the veteran has a 
urinary tract infection and, if so, its 
etiology.  The rationale for any opinion 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claims may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




